Citation Nr: 1448235	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  14-22 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased initial evaluation for the residuals a of cold injury of the right lower extremity, currently evaluated as 30 percent disabling.

2. Entitlement to an increased initial evaluation for the residuals of a cold injury of the left lower extremity, currently evaluated as 30 percent disabling.

3. Entitlement to an increased initial evaluation for the residuals of a cold injury of the right upper extremity, currently evaluated as 20 percent disabling.

4. Entitlement to an increased initial evaluation for the residuals of a cold injury of the left upper extremity, currently evaluated as 20 percent disabling.

5. Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to August 1952.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted the Veteran's claims for service connection for cold injuries of the upper and lower extremities, and a July 2013 rating decision which in part denied the Veteran's claim for TDIU. The Board points out that there are two Form 9, substantive appeals, of record.  On one, dated June 17, 2014, which appears to have a date stamp of having been received July 24, 2014, the Veteran has indicated that he wishes to appeal all issues listed on the statement of the case.  On the second Form 9, which was dated AND date stamped June 18, 2014, the Veteran indicated that he was only appealing the issue of entitlement to TDIU.  The Board notes that therefore there is some discrepancy in the record as to whether the Veteran intended to perfect an appeal of his increased rating claims or not, or withdraw a perfected appeal of those claims.  In order to give the Veteran the benefit of the doubt, the Board will presume that the Veteran intended to perfect an appeal as to these increased rating claims as well.  Therefore, the Board finds that the issues in appellate status are as noted above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1. The Veteran's residuals of a cold injury of the right lower extremity currently consist of pain, cold sensitivity, locally impaired sensation, and osteoarthritis.

2. The Veteran's residuals of a cold injury of the left lower extremity currently consist of pain, cold sensitivity, locally impaired sensation, and osteoarthritis.

3. The Veteran's residuals of a cold injury of the right upper extremity currently consist of pain, cold sensitivity, locally impaired sensation, and osteoarthritis.

4. The Veteran's residuals of a cold injury of the left upper extremity currently consist of pain, cold sensitivity, locally impaired sensation, and osteoarthritis.

5. The Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for the residuals of cold injury of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, Part 4, Diagnostic Code 7122, 20.1303 (2013).
	
2. The criteria for a disability rating in excess of 30 percent for residuals of cold injury of the left lower extremity are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, Part 4, Diagnostic Code 7122, 20.1303 (2013).

3. The criteria for a disability rating of 30 percent, but not higher, for the residuals of cold injury of the right upper extremity are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, Part 4, Diagnostic Code 7122, 20.1303 (2013).

4. The criteria for a disability rating of 30 percent, but not higher, for the residuals of a cold injury of the left upper extremity are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, Part 4, Diagnostic Code 7122, 20.1303 (2013).

5. The criteria are not met for a TDIU. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's virtual claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in October 2010, November 2010, February 2013, and September 2013, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded a VA examination in October 2012.  Based on the foregoing, the Board finds the examination report and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).





Entitlement to an increased evaluation for the Veteran's service connected residuals of cold injuries of the bilateral upper and lower extremities.

The Veteran contends that an increased rating is warranted for his service connected cold injury residuals, which are currently evaluated as 30 percent disabling for each lower extremity, with a 20 percent evaluation for each upper extremity.  For the following reasons, the Board will deny the Veteran's claim for an increased rating for his lower extremities, and grant him the schedular maximum of 30 percent for each of his upper extremities.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Diagnostic Code 7122 governs the ratings for cold injury residuals.  38 C.F.R. § 4.104 (diseases of the cardiovascular system).  Under Diagnostic Code 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  In the present case, the record does not reflect that the Veteran's cold weather residuals include amputation of any fingers or toes, complications of squamous cell carcinoma, peripheral neuropathy, Raynaud's phenomenon, or muscle atrophy.  

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.

Thus, in order to warrant an increased rating for his upper extremities, to 30 percent,  the Veteran would have to be found to have two of the following; tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  To warrant an increased rating for his lower extremities, for which the Veteran is already receiving the schedular maximum, the Veteran would have to be found to have some extraordinary or unusual symptomatology which would warrant referral for an extraschedular evaluation.

The Board finds, considering the evidence of record, that the Veteran is properly rated as 30 percent disabling for his lower extremities, and would be more properly rated as 30 percent disabled for his upper extremities as well. 

Reviewing the evidence of record, the Veteran had a general examination combined with a cold injury examination in October 2012.  At that time, the examiner indicated that the Veteran had arthritis of the hands and feet related to his cold injury residuals.  At present, the Veteran reported having some trouble with fine manipulative-fingering in both hands such as tying his shoes, attaching collar buttons, etc.  He also reported that he continues to wear socks to bed because of a persistent sense of cold at night.  Both hands were noted to have pain and cold sensitivity.  Both feet were noted to have cold sensitivity.  X-rays showed arthritis in both hands and both feet.

As the Veteran's hands have arthralgia, cold sensitivity, and trouble with fine manipulative-fingering, the Board finds he meets the criteria for a 30 percent evaluation for each of his upper extremities.  As such, an increased rating to 30 percent is warranted for the Veteran's right and left upper extremity disabilities.

As the Veteran is now in receipt of the highest schedule evaluation possible for the Veteran's upper and lower extremities absent any ratable complications such as amputatations, Raynaud's disease, etc., under Note (1) to Diagnostic Code 7122, in order to receive any higher evaluation, the Veteran would have to be referred for extra schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cold injury disabilities with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board also notes that there are multiple opinions of record which clearly indicate that, while the Veteran's service connected disabilities have an impact on his employability, as reflected in the percentage disability evaluations the Veteran is in receipt of, they do not preclude employment.  Specifically, in an October 2012 general and cold injury examination, the examiner indicated that the Veteran would "not perform well performing repetitive fine fingering because of his arthritic changes-cold sensitivity if required to be done in cold/inclement weather and otherwise would perform more ably overall in warmer weather.  He would be able to engage in significant gainful activity beyond the sedentary level with only the proscriptions just mentioned.. .52 years as a bricklayer after service in -
Korea attesting to this statement".  

In an October 2012 VA examination regarding his service connected hearing loss and tinnitus, the examiner stated "The Veteran reports today that he has been retired as a brick layer for years.  He reports that he retired due to his age and work was slowing down.  He reported that he did not feel that his hearing loss and tinnitus affected him when he was working.  He also stated that he was planning on staying retired and was not planning on looking for employment now or in the future.  With amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Employment would be more than feasible in a loosely supervised situation."

Finally, in an October 2012 report of VA examination for the Veteran's service connected PTSD, the examiner indicated that the  "aggregate of evidence does
not support unemployability due to posttraumatic stress disorder in isolation.  In fact, the psychologist rendered an opinion of posttraumatic stress disorder as a correct diagnosis as no more than "likely as not." On this date, he is not reporting several symptoms that he is said to have reported to [another physician] at his last exam.  Still, it is a relatively close call, and, as they say in baseball, "the tie goes to the runner." This is to say, then, that a diagnosis of posttraumatic stress disorder is continued on an as likely as not basis.  Some of the dynamics of his symptoms are not exactly correct for posttraumatic stress disorder, but the difference is not severe enough at this point to discontinue the diagnosis.  On an absolute psychometric basis, he is subclinical for the disorder.  He does have some mild depressive symptoms reported, but these do not seem to be sufficiently consistent to reach the levels of dysthymia or major depression".

These opinions clearly show that none of the Veteran's service connected disabilities, considered alone or as a whole, combine to result in unemployability.
The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Thus the Board finds that a higher rating is warranted only for the Veteran's upper extremities.  As the preponderance of the evidence is against the claim for increased rating for the Veteran's lower extremities, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) .

 If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) . See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But having said that, the record must reflect that circumstances, apart from  nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for cold injuries of the upper and lower extremities, as already noted.  The combined rating for these cold injuries alone, with each extremity rated as 30 percent disabling, would be 80 percent and has now been throughout the appeal period.  Since the disabilities are from a common etiology, the schedular criteria are met. 

The Veteran's most recent employment history was as a bricklayer.  He was last employed in 2008.  He specifically indicated that he retired due to his age, and the fact that work was slowing down, and that he was already receiving a modest pension, not specifically due to his service connected disabilities.

The medical evidence in this case uniformly indicates that the Veteran is able to work.  In that regard, there are three current medical opinions, dated in October 2012, and specifically related to the Veteran's service connected PTSD, hearing loss, tinnitus, and cold injuries, which are quoted in detail above, all of which indicated that the Veteran is not unemployable due to his service connected disabilities.  These examination reports also show that the Veteran currently is able to walk two miles a day regularly, volunteer as a kitchen volunteer several times a month, and go shopping and out to eat. 

The Board recognizes that the Veteran was a bricklayer by profession and bricklaying outdoors in cold weather would not be difficult with his cold injury residuals.  However, all of the medical evidence of record, as well as the Veteran's statements, clearly indicate that while his service connected disabilities have an impact on his employment, they do not preclude employment.  As such, the Board finds that entitlement to TDIU is not warranted.


ORDER

Entitlement to an increased initial evaluation for the residuals of a cold injury of the right lower extremity, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased initial evaluation for the residuals of a cold injury of the left lower extremity, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased initial evaluation for the residuals of a cold injury of the right upper extremity, to 30 percent, is granted.

Entitlement to an increased initial evaluation for the residuals of a cold injury of the left upper extremity, to 30 percent, is granted.

Entitlement to a total disability rating due to individual employability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


